DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/10/2022 has been entered.
 
                                                         Response to Arguments
3. Applicant’s arguments with respect to claim(s) [1-16] have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

                                                          Double Patenting
4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

5. Claims [1-16] are rejected on the ground of nonstatutory double patenting as being unpatentable over claims [1-14] of U.S. Patent No. 10,971,152 in view of  Schwesinger (2016/0182814) Stephens (US. 2005/0118990) .

Re Claims [1-16], claims [1-14] of US. Pat. No. 10,971,152 discloses generating a control command (see for example claim [1] of US. Pat. No. 10,971,152). However US. Pat. No. 10,971,152 doesn’t seem to explicitly disclose, generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object; and transmitting the tracking control command to the imaging capturer to control the imaging capturer  to perform a tracking shot on the target object indicated by the tracking indication information.
 Nonetheless in the same field of endeavor Schwesinger discloses an image processing device as US. Pat. No. 10,971,152 (see for example Schwesinger fig. 1). Schwesinger further  discloses  generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object (see ¶ 0016, Toddler 112 may be selected to be the selected target followed by camera 107 based on explicit user input to computing device 102. For example, a user (such as the father 108 or mother 110) may issue a voice command indicating to the computing device 102 to follow toddler 112, [  follower toddler (target)] ; and transmitting the tracking control command to the imaging capturer to control the imaging capture  to perform a tracking shot on the target object indicated by the tracking indication information (see ¶¶0015-0016, As will be described in more detail below, camera 107 may be machine-adjusted (e.g., adjusted automatically by computing device 102 without physical manipulation by a user) to follow a selected target within image environment 100. , [when the voice command is to follow the toddler, a signal is sent to the camera to thereby keep tracking the toddler (target) as disclosed in the text of ¶¶0015 and 0016). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify US. Pat. No. 10,971,152 before the effective filling date of the claimed invention by the teachings of Schwesinger since this would enhance a usability of    US. Pat. No. 10,971,152.

Claims [1-14] of U.S. Patent No.  in view of 10,971,152 (combination) doesn’t seem to explicitly disclose wherein the device identifier includes a name of the imaging capturer.

Nonetheless in the same field of endeavor Stephens discloses an image processing device as the combination (see for example Stephens  fig. 1 and 3). Stephens further discloses a device identifier including  a name of the imaging capturer (see ¶0005, Detected audible input is converted to an electrical signal and sent to a processor. The processor has access to a storage medium that contains software that causes the processor to operate on the detected audible input. The processor compares the detected audible input to a database of camera commands to determine if the detected audible input matches one of the camera commands in the database. If there is a match, the processor executes a set of instructions associated with the camera command to carry out the desired function [ the camera command embed in the voice are equated to the claimed name image  capturer since the camera will respond, by executing the task in the command only when that command is perforable  by a camera (yes I am I can do it other wise none) as disclosed in ¶006, the scope of the limitation in question is very broad and is being interpreted in light of applicant’s disclosure, see MPEP 2111 and ¶0021 of applicant’s PGPUB]).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of  Stephens  since this would allow the user with greater flexibility in the taking and sending pictures, thus making the device of the combination more user friendly.



                                  Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. Claims [1, 3, 7-9 and 11]  is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US. PAT. No. 6,289,140) in view of  Schwesinger (2016/0182814) and  Stephens (US. 2005/0118990) .

Regarding claim 1, Oliver discloses an imaging control method (see fig. 3) comprising: acquiring a device identifier of an imaging capturer (see for example, see col. 7 lines 31-40, in step 302 a first voice control input command, which in the preferred embodiment of the invention would be the password, is received by voice pickup component 102 (FIG. 1). Step 304 calls FIG. 4 [ by the virtue of a match to the input voice command  the image capture being the intended one as disclosed for example in col.2 lines 61-67]), nputs the voice control input command); performing information comparison on content data included in the voice information based on the device identifier (see col. 2 , lines 25-30, Upon recognizing the command "scan", the capture device will wait a predetermined amount of time, usually a few seconds, for the user to position the capture device on a document); analyzing the voice information to identify control information in response to the content data including matching information that matches the device identifier (see step 408 fig. 4 and  col. 2, lines 28-31,  After the time delay, the capture device is ready to scan, which is indicated to the user by an audible beep or audible repeat of the word "scan"),  

Oliver doesn’t seem to explicitly discloses generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object; and transmitting the tracking control command to the imaging capturer  to control the imaging capturer  to perform a tracking shot on the target object indicated by the tracking indication information.

 Nonetheless in the same field of endeavor Schwesinger discloses an image processing device as Oliver (see for example Schwesinger fig. 1). Schwesinger further discloses generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object (see ¶ 0016, Toddler 112 may be selected to be the selected target followed by camera 107 based on explicit user input to computing device 102. For example, a user (such as the father 108 or mother 110) may issue a voice command indicating to the computing device 102 to follow toddler 112, [follow toddler (target)] ; and transmitting the tracking control command to the imaging capturer to control the imaging capturer to perform a tracking shot on the target object indicated by the tracking indication information (see ¶¶0015-0016, As will be described in more detail below, camera 107 may be machine-adjusted (e.g., adjusted automatically by computing device 102 without physical manipulation by a user) to follow a selected target within image environment 100, 2005001189990when the voice command is to follow the toddler, a signal is sent to the camera to thereby keep tracking the toddler (target) as disclosed in the text of ¶¶0015 and 0016). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Oliver  before the effective filling date of the claimed invention by the teachings of Schwesinger,  for example by reconfiguring the system of Oliver to automatically change filled of view of Oliver’s camera to thereby follow the  target as taught in Schwesinger, (see for example, Schwesinger, ¶¶0003 and 0011,  following a target with a camera) since this would enhance a usability of  Oliver’s device or making the system of Oliver more user friendly.

Oliver as modified by Schwesigner (combination) doesn’t seem to explicitly disclose wherein the device identifier includes a name of the imaging capturer.

Nonetheless in the same field of endeavor Stephens discloses an image processing device as the combination (see for example Stephens  fig. 1 and 3). Stephens further discloses a device identifier including  a name of the imaging capturer (see ¶0005, Detected audible input is converted to an electrical signal and sent to a processor. The processor has access to a storage medium that contains software that causes the processor to operate on the detected audible input. The processor compares the detected audible input to a database of camera commands to determine if the detected audible input matches one of the camera commands in the database. If there is a match, the processor executes a set of instructions associated with the camera command to carry out the desired function [ the camera command embed in the voice are equated to the claimed name image  capturer since the camera will respond, by executing the task in the command only when that command is perforable  by a camera (yes I am I can do it other wise none), as disclosed in ¶006, the scope of the limitation in question is very broad, see MPEP 2111 and ¶0021 of applicant’s PGPUB ]).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of  Stephens  since this would allow the user with greater flexibility in the taking and sending pictures, thus making the device of the combination more user friendly.



Regarding claim 3, Oliver as modified further discloses, further comprising: analyzing the voice information to identify key information using a position of the matching information in the voice information as a reference position (see for example Oliver fig. 3, the location of the matching voice command) ; and  -32-Attorney Docket No. 13156.0199-00000 Client Ref. No. 2019F0291USobtaining the control information from the key information (see Oliver step 308 fig.3, when executing  the matching voice command) .  

Regarding claim 7, Oliver as modified further discloses, further comprising: analyzing subsequently collected voice information to identify the control information in response to the content data including matching information that matches the device identifier (see Oliver fig.3 steps302-308 and col. 7 lines 31-40).  

Regarding claim 8,  Oliver discloses an imaging control method (see for example fig. 3) for an imaging capturer(see fig. 1), the method comprising: acquiring voice information in a current environment (see  fig. 3 steps 302 -304); performing information comparison on content data included in the voice information based on a device identifier set for the imaging capturer (see step 306 fig. 3 and col. 7 lines 40-46, step 306 determines if a match was found in the comparison performed in step 408 from FIG. 4 between the recognition pattern of the voice control input command received in step 302 and any of the recognition patterns stored in command recognition table 126),  with the command); 

Oliver doesn’t seem to explicitly disclose determining that the control information includes tracking includes tracking indication information indicating a target object; and in response to determination generating  a tracking control command for controlling the imaging capturer  to perform a tracking shot on the target object indicated by the tracking indication information.
Nonetheless in the same field of endeavor Schwesinger discloses an image processing device as Oliver (see for example Schwesinger fig. 1). Schwesinger further  discloses  determining that the control information includes tracking includes tracking indication information indicating a target object (see ¶ 0016, Toddler 112 may be selected to be the selected target followed by camera 107 based on explicit user input to computing device 102. For example, a user (such as the father 108 or mother 110) may issue a voice command indicating to the computing device 102 to follow toddler 112, [ the follower toddler (target)] ; and in response to determination generating  a tracking control command for controlling the imaging capturer  to perform a tracking shot on the target object indicated by the tracking indication information (see ¶¶0015-0016, As will be described in more detail below, camera 107 may be machine-adjusted (e.g., adjusted automatically by computing device 102 without physical manipulation by a user) to follow a selected target within image environment 100, [when the voice command is to follow the toddler, a signal is sent to the camera to thereby keep tracking the toddler (target) as disclosed in the text of ¶¶0015 and 0016). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Oliver  before the effective filling date of the claimed invention by the teachings of Schwesinger,  for example by reconfiguring the system of Oliver to automatically change filled of view of Oliver’s camera to thereby follow the  target as taught in Schwesinger, (see for example, Schwesinger, ¶¶0003 and 0011,  following a target with a camera) since this would enhance a usability of  Oliver’s device or making the system of Oliver more user friendly.

Oliver as modified by Schwesigner (combination) doesn’t seem to explicitly disclose wherein the device identifier includes a name of the imaging capturer.

Nonetheless in the same field of endeavor Stephens discloses an image processing device as the combination (see for example Stephens  fig. 1 and 3). Stephens further discloses a device identifier including  a name of the imaging capturer (see ¶0005, Detected audible input is converted to an electrical signal and sent to a processor. The processor has access to a storage medium that contains software that causes the processor to operate on the detected audible input. The processor compares the detected audible input to a database of camera commands to determine if the detected audible input matches one of the camera commands in the database. If there is a match, the processor executes a set of instructions associated with the camera command to carry out the desired function [ the camera command embed in the voice are equated to the claimed name image  capturer since the camera will respond, by executing the task in the command only when that command is perforable  by a camera (yes I am I can do it other wise none), as disclosed in ¶006, the scope of the limitation in question is very broad, see MPEP 2111 and ¶0021 of applicant’s PGPUB]).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of  Stephens  since this would allow the user with greater flexibility in the taking and sending pictures, thus making the device of the combination more user friendly.



Regarding claim 9,  Oliver discloses  a control device (see fig. 1) comprising: a communication interface (see 102, 110 fig. 1); a storage device storing program instructions (see 116 fig. 1); and a processor (106 fig. 1) configured to execute the program instructions to:-34-Attorney Docket No. 13156.0199-00000 Client Ref. No. 2019F0291USacquire a device identifier of an imaging capturer (see for example, Oliver  see col. 7 lines 31-40,  in step 302 a first voice control input command, which in the preferred embodiment of the invention would be the password, is received by voice pickup component 102 (FIG. 1). Step 304 calls FIG. 4); acquire voice information (see for example see for example col. 2  lines 15-25,  inputs the voice control input command), ; perform information comparison on content data included in the voice information based on the device identifier (see col. 2 , lines 25-30, Upon recognizing the command "scan", the capture device will wait a predetermined amount of time, usually a few seconds, for the user to position the capture device on a document [content data being the “scan” command, after the voice password]); analyze the voice information to identify control information in response to the content data including matching information that matches the device identifier (see step 408 fig. 4 and  col. 2, lines 28-31,  After the time delay, the capture device is ready to scan, which is indicated to the user by an audible beep or audible repeat of the word "scan" ); 

Oliver doesn’t seem to explicitly discloses generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object; and transmitting the tracking control command to the imaging capturer  to control the imaging capturer  to perform a tracking shot on the target object indicated by the tracking indication information.

 Nonetheless in the same field of endeavor Schwesinger discloses an image processing device as Oliver (see for example Schwesinger fig. 1). Schwesinger further discloses generating a tracking control command in response to a determination that the control information includes tracking indication information indicating a target object (see ¶ 0016, Toddler 112 may be selected to be the selected target followed by camera 107 based on explicit user input to computing device 102. For example, a user (such as the father 108 or mother 110) may issue a voice command indicating to the computing device 102 to follow toddler 112, [ the follower toddler (target)] ; and transmitting the tracking control command to the imaging device to control the imaging device to perform a tracking shot on the target object indicated by the tracking indication information (see ¶¶0015-0016, As will be described in more detail below, camera 107 may be machine-adjusted (e.g., adjusted automatically by computing device 102 without physical manipulation by a user) to follow a selected target within image environment 100. , [when the voice command is to follow the toddler, a signal is sent to the camera to thereby keep tracking the toddler (target) as disclosed in the text of ¶¶0015 and 0016). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify Oliver  before the effective filling date of the claimed invention by the teachings of Schwesinger,  for example by reconfiguring the system of Oliver to automatically change filled of view of Oliver’s camera to thereby follow  the target as taught in Schwesinger, (see for example, Schwesinger, ¶¶0003 and 0011,  following a target with a camera) since this would enhance a usability of  Oliver’s device or making the system of Oliver more user friendly.
Oliver as modified by Schwesigner (combination) doesn’t seem to explicitly disclose wherein the device identifier includes a name of the imaging capturer.

Nonetheless in the same field of endeavor Stephens discloses an image processing device as the combination (see for example Stephens  fig. 1 and 3). Stephens further discloses a device identifier including  a name of the imaging capturer (see ¶0005, Detected audible input is converted to an electrical signal and sent to a processor. The processor has access to a storage medium that contains software that causes the processor to operate on the detected audible input. The processor compares the detected audible input to a database of camera commands to determine if the detected audible input matches one of the camera commands in the database. If there is a match, the processor executes a set of instructions associated with the camera command to carry out the desired function [ the camera command embed in the voice are equated to the claimed name image  capturer since the camera will respond, by executing the task in the command only when that command is perforable  by a camera (yes I am I can do it other wise none), as disclosed in ¶006, the scope of the limitation in question is very broad, see MPEP 2111 and ¶0021 of applicant’s PGPUB]).

 Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of  Stephens  since this would allow the user with greater flexibility in the taking and sending pictures, thus making the device of the combination more user friendly.


Regarding claim 11, claim 11 except its dependency has substantially same limitation as claim 3 above thus analyzed and rejected by the same reasoning.

7. Claims [5 and 13] is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US. PAT. No. 6,289,140) in view of Schwesinger (2016/0182814) and Stephens (US. 2005/0118990)  and further in view of  XU (CN-108702458)hereinafter Xu.

Regarding claim 5, Oliver as modified by Schwesinger and Stephens (combination doesn’t seem to explicitly discloses, wherein the imaging capturer includes a gimbal; and  a tracking control command  configured to control the gimbal to rotate.

Nonetheless in the same field of endeavor   Xu discloses an image processing device as the combination (see for example Xu fig. 1). Xu further discloses an imaging device includes a gimbal; and a tracking control command configured to control the gimbal to rotate (see   Abstract and fig. 1). 

Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filing date of the claimed invention by the teachings of   Xu for example by attaching the camera of the combination on a tripod head as taught in Xu,  since this would allow the camera of the combination to have  an improved stability. Thus enhancing usability.

Regarding claim 13, claim 13 except its dependency has substantially same limitation as claim 5 above, thus analyzed and rejected by the same reasoning.


8. Claims [6 and 14] is/are rejected under 35 U.S.C. 103 as being unpatentable over Oliver (US. PAT. No. 6,289,140) in view of   Schwesinger and Stephens (US. 2005/0118990)  and further in view of    Kohstall (US. 2016/010856).

Regarding claim 6,   Oliver as modified by Schwesinger and Stephens (combination doesn’t seem to explicitly discloses, wherein the imaging capturer  includes an unmanned aerial vehicle (UAV) and a camera carried by the UAV; and wherein the tracking control command is being configured to control a flight of the UAV.
 
Nonetheless in the same filed of endeavor Kohstall discloses an image processing device as the combination, (see fig. 14B).  Kohstall further discloses an imaging device includes an unmanned aerial vehicle (UAV) and a camera carried by the UAV (see for example fig. 14B); and a tracking control command is configured to control a flight of the UAV (see ¶¶0060 and 0066, voice control techniques (received via a microphone) and/or hand gestures (e.g., sign language received via the on-board camera). In still further embodiments, the UAV 1410 can fly to pre-programmed way points or other locations.).

.Hence it would have been obvious to one of ordinary skill in the art to have been motivated to modify the combination before the effective filling date of the claimed invention by the teachings of Kohstall for example by installing the camera of the combination on Unmanned areal Vehicle (UAV) as thought by Kohstall since this would allow to enhance a usability of the combinations device.

Regarding claim 14, claim 14 except its dependency has substantially same limitation as claim 6 above, thus analyzed and rejected by the same reasoning.

9.  Examiner note: claims [2, 4, 10, 12 and 15-16] are rejected only under double patenting.  Currently no prior art has been found to discloses those limitations.


                                                      Conclusion
10.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED A BERHAN whose telephone number is (571)270-5094.  The examiner can normally be reached on 9:00Am-5:00pm (MAX- Flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
11.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AHMED A BERHAN/Primary Examiner, Art Unit 2698